Case 1:21-cv-11319-IT Document1 Filed 08/12/21 Page 1 of 9

 

EMERGENCY PETITION FOR WRIT OF HABEAS CORPUS

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

OLIVER IRELAND,

Petitioner, Civil Action No.

 

VS. PETITION FOR WRIT OF HABEAS

CORPUS, PURSUANT TO TITLE 28,

UNITED STATES CODE, SECTION
U.S. ATTORNEY GENERAL, & 2241(c)

WARDEN OF THE PLYMOUTH

 

 

COUNTY JAIL, a =< ‘2
Respondent. “4 = ed “
/ eo — C3

I. INTRODUCTION. Se F &

—
o

OLIVER IRELAND, is a prisoner in the custody of the U.S. Attorney

General, at the Plymouth County Jail, pending deportation. He seeks habeas corpus
relief to prevent his continued unconstitutional detention.

Il. BACKGROUND.

On January 26, 2017, a grand jury in the Southern District of Florida returned
an indictment charging Defendant with conspiracy to possess with intent to
distribute cocaine, in violation of 21 U.S.C. 846, and possession with intent to

distribute cocaine, in violation of 21 U.S.C. 841(a)(1). See, United States v. Oliver

Ireland, Docket No. 17-CR-00021-KMM.
Case 1:21-cv-11319-IT Document1 Filed 08/12/21 Page 2 of 9

On March 28, 2017, the Government filed a superseding criminal Information
charging Petitioner in a single count with using a communications facility (a cell
phone) to facilitate a drug crime, in violation of 21 U.S.C. 843(b). The Information
would allege that while another individual was in the process of attempting to
commit a federal narcotics offense, Petitioner had engaged in a brief conversation
with the other individual. The Information (a copy of which is annexed hereto as
Exhibit A) does not set forth the nature or substance of the call. On March 29, 2017,
Petitioner entered a plea of guilty to the charge on the advice of counsel. That advice
included advice that the nature of the call was irrelevant so long as the other
individual was engaged in an attempt to purchase drugs when the telephone call
between Petitioner and that individual occurred.

On June 27, 2017, Petitioner was sentenced to 48 months imprisonment, the
statutory maximum. On July 5, 2017, a timely notice of appeal was filed. On March
5, 2018, the Eleventh Circuit dismissed the appeal. Petitioner has completely served
his sentence and is currently in the custody of ICE, pending deportation to Jamaica,
after an immigration judge ruled that he must be deported based on his conviction
for violating 21 U.S.C. 843(b). Petitioner now seeks to vacate that conviction, which

has resulted in his current detention.
Case 1:21-cv-11319-IT Document 1 Filed 08/12/21 Page 3 of 9

The urgency of this Petition is due and owing to the likelihood that Petitioner
will soon be removed to Jamaica and likely killed upon his arrival based on a
misimpression, from case related documents, that Petitioner cooperated with federal
law enforcement.

Hil. STATEMENT OF RELEVANT FACTS.

In the interest of brevity only the facts relevant to the claims raised are set
forth hereinafter.

On January 12, 2017, at 3:53 p.m., Petitioner telephoned HUGH ADAMS
(another defendant in the criminal case), and the two had a brief conversation about
getting something to eat. Petitioner was hungry and had not eaten in many hours.
Nothing else was discussed in the phone call. That phone call formed the basis for
Petitioner’s guilty plea and conviction, which has led to a final removal order by an
immigration judge, and Petitioner’s present detention pending deportation.

Before pleading guilty, Defendant discussed with his attorney the nature of
the telephone call and advised that the conversation on January 12, 2017, at 3:53
p.m., was limited to food — not ADAMS’ attempt to purchase such was discussed.
Counsel responded that calling Mr. Adams while Mr. Adams was attempting to buy
drugs constituted an offense under 21 U.S.C. 843(b), regardless of what was
discussed in the telephone call. Accepting this, Petitioner pled guilty.

-3-
Case 1:21-cv-11319-IT Document 1 Filed 08/12/21 Page 4 of 9

Based on counsel advice, Petitioner believed that his mere use of his cell
phone to call Mr. Adams while he (Mr. Adams) was attempting to purchase cocaine
constituted a crime. At no time prior to, or during, his guilty plea was Petitioner

made aware that the nature of the telephone call had to relate to some unlawful

conduct involving drugs.

It should be noted that the Government’s evidence regarding the offense of

conviction can be found in a single paragraph of a factual proffer filed in connection

with the guilty plea:

The defendant was also at the Winn Dixie while waiting in the white
Van. Cellular telephones were seized from the defendant and Adams.
Both defendants consented to the review of their cellular telephones.
Found in the contact list of the defendant’s cellular telephone was
The cellular telephone number for Adams. Found in the log of out-
going calls was an entry that noted a call had been made from the
defendant’s cellular telephone to Adam’s cellular telephone on Jan-
uary 12, 2017, at 3:53 p.m., during the transaction between Adams

and the UC.

Factual Proffer at 3, para. 8 (Doc. No. 49) (Exhibit B)
Case 1:21-cv-11319-IT Document 1 Filed 08/12/21 Page 5 of 9

IV. REASONS FOR GRANTING WRIT OF HABEAS CORPUS.

Petitioner submits that he is being detained in violation of the United States
Constitution and Laws of the United States in that he is actually innocent of the
offense of conviction, and the record conclusively establishes such. Further,
Petitioner submits that his continued confinement, and removal from the United
States violates both the Constitution and Laws of the United States, in that they are
unjust and will almost certainly result in his death. Thus, this petition should be
promptly granted, in the interest of justice.

As a preliminary matter, it should be noted that a “district court ha[s] no
jurisdiction to accept a plea to conduct that does not constitute [the charged offense],
and the doctrine of procedural default therefore does not bar [a defendant’s petition

for a writ of error coram nobis based on such an error].” United States v. Peter, 310

 

F.3d 709, 715 (11" Cir. 2002)

Petitioner entered a plea of guilty to using a communications facility to
facilitate a drug crime, in violation of 21 U.S.C. 843(b). A conviction for violating
Section 843(b) requires that the Government show that a defendant “knowingly and

intentionally used a communications facility to facilitate the commission of a

narcotics crime.” United States v. Mertilus, 111 F.3d 870, 872 (11" Cir. 1997).
Case 1:21-cv-11319-IT Document 1 Filed 08/12/21 Page 6 of 9

“To prove facilitation, the government must establish that the telephone
communication made the narcotics offense easier or less difficult and, thereby,
assisted or aided the crime.” Jd. “A communication that merely checks on the status
of sales or the location of money does not facilitate the offense.” United States v.
Woodley, 484 F. App’x 310, 321 (11" Cir. 2012)(citing United States v. Rivera, 775
F.2d 1559, 1562-63 (11" Cir. 1985)(reversing conviction on multiple Section 843(b)
counts)). A telephone call that furthers an agreement to buy or sell drugs, however,
does facilitate a broader conspiracy. Jd. However, that is not what occurred here.

As noted, counsel advised Petitioner prior to his pleading guilty — after
Petitioner informed counsel that the phone call in question related only to food, and
not drugs — that any phone made by Petitioner to Adams while Adams was
attempting to purchase drugs constituted a violation of Section 843(b). This
information, Petitioner now knows, was incorrect. In fact, Petitioner is now keenly
aware of the fact that he is ‘actually innocent” of violating Section 843(b), despite
his guilty plea, because the phone call in question in no way facilitated either the
alleged conspiracy or Adams’s attempt to purchase cocaine, inasmuch as the call did
not relate to the drug transaction at all. Moreover, nothing in the record is to the

contrary.
Case 1:21-cv-11319-IT Document 1 Filed 08/12/21 Page 7 of 9

The record is completely devoid of any indication as to what was discussed in
the telephone call in question. The content of the call was provided to defense
counsel prior to the guilty plea, and was undoubtedly known to the Government. It
is telling that no attempt was made by the Government to suggest that the nature of
the conversation was drug related — because it was not.

Petitioner is actually innocent, and the district court was without jurisdiction
to accept his guilty plea inasmuch as the conduct upon which it was based did not
constitute an offense under Section 843(b).

Further, Petitioner was denied his right to effective assistance of counsel when
his attorney made material misrepresentations regarding the reach of Section 843(b),
which induced the guilty plea. But for counsel’s ineffectiveness, Petitioner would
never have entered a plea of guilty. Instead, Petitioner would have insisted on
proceeding to trial inasmuch as he was actually innocent of violating Section 843(b),
and the charges contained in the indictment.

Immediate action is now warranted. As a result of the unconstitutional
conviction, Petitioner has been ordered (by an immigration judge) removed from the
United States to Jamaica — a country that is foreign to Petitioner in that Defendant

was born there but has not resided there since childhood.
Case 1:21-cv-11319-IT Document1 Filed 08/12/21 Page 8 of 9

Petitioner’s removal is imminent and could occur at any time given the order
of removal. Emergent relief is warranted to prevent a complete miscarriage of justice
and Petitioner’s death, which will result from this “actually innocent” individual
being deported based on the unconstitutional conviction. Petitioner faces a physical
danger when, and if, removed to Jamaica based on the existence of the factual
“proffer” in this case which suggests to those in Jamaica that an individual has
cooperate with law enforcement.

If deported, once Petitioner arrives in Jamaica, he will likely be killed based
upon a mistaken belief that he has cooperate with federal law enforcement — a fate
that is only avoidable by vacating the unconstitutional conviction and reversing the
removal order. Thus, Defendant faces irreparable harm that can only be remedied by
this Court taking immediate action and granting this petition. |

IV. CONCLUSION.

Petitioner having demonstrated (1) that he is actually innocent, (2) the district
court lacked jurisdiction to accept his guilty plea, (3) he was denied effective
assistance of counsel, and (4) that sound reasons exist for his failure to raise this
issue earlier (i.e., affirmative misrepresentation by counsel), the writ should issue,

in the interest of justice and to prevent manifest injustice.
Case 1:21-cv-11319-IT Document 1 Filed 08/12/21 Page 9 of 9

WHEREFORE, Petitioner prays that this petition will be granted, in its entirety.

Dated: Plymouth, MA
August 10, 2021

“OL, ed

Olver Srcland

 

OLIVER IRELAND
PRISONER NO. 79744
PLYMOUTH COUNTY JAIL
26 LONG POND ROAD
PLYMOUTH MASSACHUSETTS 02360
Vv. VERIFICATION.
OLIVER IRELAND hereby verifies, pursuant to 28 U.S.C. 1746, under

penalty of perjury, that the facts recited herein are true and correct to the best

of his knowledge, belief and recollection. )
Ofver Sreland

 

OLIVER IRELAND
